Proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Irving Kirschenbaum, J.), entered on November 21, 1988, to review a determination of respondent New York City Housing Authority dated August 17, 1988, which terminated petitioner’s section 8 Existing Housing Program subsidy on the grounds of fraud, is unanimously dismissed and the determination confirmed, without costs and disbursements.
We find that the determination of the Hearing Officer was amply supported by the record (Matter of Stork Rest, v Boland, 282 NY 256, 267; Matter of Wiener v Gabel, 18 AD2d 1025). Additionally, the penalty imposed by the administrative body will not be set aside by this court unless " 'the measure of punishment or discipline imposed is so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). We are unable to make such a finding in the instant case.
Finally, because the petitioner’s misrepresentation resulted in an overpayment of subsidy, such money is subject to recoupment (New York City Hous. Auth. v Stem, 3 Misc 2d 1007; 42 USC § 1437). Concur—Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.